PEARSON, Judge
(dissenting).
I must respectfully dissent. This is an action for accounting against a Broward County corporation. The only excuse for bringing it in Dade County is a claim for fraud against a corporate officer residing in Dade County. It is claimed that this officer has personal liability because :
* * * * * *
“(f) The Plaintiff has reasonable grounds to believe that the individual Defendant, in computing and paying to the Plaintiff some or all of the commissions and additional compensation due the Plaintiff, did wilfully, maliciously and with wanton disregard of the rights of the Plaintiff, state the cost on some or all of said contracts to be more than the corporate Defendant’s actual costs, and did not properly compute costs and compensation, this being to the detriment of the Plaintiff, thereby denying the Plaintiff of his proper compensation for this employment.”
sfc * * i|< * ‡
The claim does not state a cause of action in fraud. As expressed in Douglas v. Ogle, 80 Fla. 42, 85 So. 243, 244 (1920), “ ‘The distinguishing element of actual fraud ... is always untruth between the two parties to the transactions, so that actual fraud may be reduced to misrepresentation and concealment.’ *540Pomeroy’s Eq.Jur. (4th Ed.) § 992.” See also Skinner v. Hulsey, 103 Fla. 713, 138 So. 769 (1931), where it is asserted that “[t]he right to sue the directors for gross negligence and mismanagement of the corporate affairs ... is ordinarily not such a right as pertains to creditors of the corporation . . .” 138 So. 769, 772.